UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6778



KELVIN LYNN WHITEHEAD,

                                              Petitioner - Appellant,

          versus


LONNIE M. SAUNDERS, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-331)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kelvin Lynn Whitehead, Appellant Pro Se. Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin Lynn Whitehead appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).       We have reviewed the record and the district

court’s opinion and find no reversible error.*              Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.            See Whitehead v. Saunders, No.

CA-01-331 (W.D. Va. Apr. 15, 2002). We deny Whitehead’s motion for

appointment of counsel. We dispense with oral argument because the

facts    and   legal    contentions   are    adequately   presented    in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




     *
       The district court, in its opinion, stated that Whitehead
was convicted of abduction and assault and battery. We note that
the actual offense of conviction was aggravated malicious wounding.


                                       2